SAVAGE, J.
This suit is brought by the Receiver of the Globe National Bank, as indorsee upon several promissory notes. The defendant, who was the maker, defends upon the ground that the notes were given for intoxicating liquors sold in violation of our statute, and for such liquors purchased out of the state with the intention that they should be unlawfully sold within the state; and that the indorsee had notice of the illegality of the consideration. R. S., chap. 27, § 56.
The presiding justice below, after the evidence was taken out, directed the jury to return a verdict for the plaintiff. And to this direction, the defendant excepted. If the evidence in the case would have warranted the jury in returning a verdict for the defendant, the exceptions must be sustained; otherwise, overruled.
It is first incumbent upon the defendant to prove that the notes were given for liquors sold in violation of our statute, or for liquors purchased without the state, with the intention to sell the same, or some part thereof, in violation of our law; and if the defendant succeeds in proving either of these propositions, then the burden is *537upon the plaintiff to show that the indorsee was a holder for a valuable consideration, without notice of the illegality of the contract. Oakes v. Merrifield, 93 Maine, 297.
The evidence in 'this case shows clearly enough that these notes were given for intoxicating liquors. But there is nothing whatever in the record which has a tendency to show that the liquors were sold in violation of our law, or that they were purchased out of the state, for unlawful sale within the state. There is no evidence showing, or tending to show, where the liquors were purchased, or whei’e they were intended to go, or to what use they were intended to be put. It does not appear that the liquors were ever shipped into this state, or were ever intended to be shipped here. The notes themselves are dated at Boston; and there is no evidence iii the case which in any way refers to any person, or thing, or place in this state, except that the notes are made payable at a Bank in Lewiston. From that alone, a jury would not be warranted in finding that the liquoi’s were sold in violation of our law, or were intended, when purchased, for unlawful sale in this state.
Besides, we think the plaintiff has sustained the burden of showing that the Globe National Bank, the indorsee, was the holder of these notes for a valuable consideration, and without notice of any illegality of the contract, if such there were.
The ruling of the presiding justice was right, and the exceptions must be overruled.

Exceptions overruled.